*118
Judgment reversed.

The defendants introduced the record of a possessory warrant proceeding instituted on November 30, 1885, by the affidavit of T. J. Bush for Bush & Bro., against the present plaintiff) for eight described mules; and it appears therefrom that on December 8, 1885, the sheriff seized seven of the mules, and that on December 17, 1885, the justice who issued the warrant awarded the possession of the mules to Bush & Bro., provided they should give bond under the code, §4035. (See 80 Ga. 584.) Also, the record of a distress warrant proceeding instituted on October 31, 1885, by the affidavit of T. J. Bush for Bush & Bro., against the present plaintiff and Horne, for the rent of the plantation for that year, with the levy by the sheriff on the crops grown by the tenants. (See 80 Ga. 588.) There was testimony of T. J. Bush and Parrott, tending to show that Bush never consented for Rawlins and Horne to change the contract or for Horne to come out of it, and knew nothing about his doing so ; that the customary time for the payment of rent was on the 15th'of October ; that the rent was not paid ; that the defendants furnished, much more than the contract called for, to run the plantation ; that the plaintiff* never set up any title to the mules before the suit, and made no demand for them as his own, but tried to buy them from T. J. Bush.
DeLacy & Bishop and A. C. Pate, for plaintiffs in error.
Smith & Clements, contra.